Exhibit 10.2

 

EXECUTION VERSION

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

SUPERVALU INC.

 

and

 

NEW ALBERTSON’S, INC.

 

Dated as of March 21, 2013

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I AGREEMENT TO PROVIDE AND ACCEPT SERVICES

1

Section 1.1

Services

2

Section 1.2

Books and Records; Availability of Information

2

Section 1.3

Cost of Providing the Services

2

Section 1.4

Required Consents

2

Section 1.5

Intellectual Property Licenses

3

Section 1.7

IT Systems

3

 

 

 

ARTICLE II SERVICES; PAYMENT; INDEPENDENT CONTRACTORS SERVICES 4

 

Section 2.1

Services To Be Provided

4

Section 2.2

Cooperation

6

Section 2.3

Steering Committee

6

Section 2.4

Additional Services

7

Section 2.5

Pricing; Payments

7

Section 2.6

Disclaimer of Warranty

8

Section 2.7

Taxes

8

Section 2.8

Use of Services; Third Party Transferees

8

Section 2.9

Confidential Information; Third Party Transferees

9

Section 2.10

Work-around

9

Section 2.11

Prior Resolution of Certain Disputes

9

Section 2.12

Agency; Power of Attorney

9

Section 2.13

Accounting Adjustment Procedure

10

 

 

ARTICLE III TERM OF SERVICES

10

Section 3.1

Term

10

Section 3.2

Option(s) to Extend Term

10

Section 3.3

Additional Service Extensions

12

Section 3.4

Transition of TSA Services

12

 

 

ARTICLE IV FORCE MAJEURE

13

Section 4.1

Force Majeure

13

 

 

ARTICLE V LIABILITIES

14

Section 5.1

Consequential and Other Damages

14

Section 5.2

Limitation of Liability

14

Section 5.3

Obligation To Re-perform

14

Section 5.4

Indemnity

14

 

 

ARTICLE VI TERMINATION

15

Section 6.1

Termination

15

Section 6.2

Breach of Services Agreement; Dispute Resolution

15

Section 6.3

Sums Due

16

Section 6.4

Service Provider Termination Right

17

 

i

--------------------------------------------------------------------------------


 

Section 6.5

Services Following Expiration or Termination

17

Section 6.6

Effect of Termination

17

 

 

ARTICLE VII MISCELLANEOUS

17

Section 7.1

Notice

17

Section 7.2

Incorporation of Purchase Agreement Provisions

18

Section 7.3

No Third Party Beneficiaries

19

Section 7.4

Assignment

19

Section 7.5

Termination of Existing TSA

19

 

 

Schedule 1

Procurement of Goods

 

Schedule 2

Other Services

 

 

 

 

Exhibit A

Fees

 

Exhibit B

IT Systems - Redlight Schedule

 

Exhibit C

Dispute Resolution Process

 

Exhibit D

Resolution of Certain Disputes

 

Exhibit E

PCI Compliance

 

Exhibit F

Services Elimination and Fee Credit

 

 

ii

--------------------------------------------------------------------------------


 

This TRANSITION SERVICES AGREEMENT, dated as of March 21, 2013 (this “Services
Agreement” or “TSA”), is entered into by and between SUPERVALU INC., a Delaware
corporation (“SVU”) and New Albertson’s, Inc., an Ohio corporation (“NAI” and
together with its Subsidiaries, “New Albertson’s”).  In this Services Agreement,
SVU, on the one hand, and NAI, on the other hand, are sometimes referred to
individually as a “party” and collectively as the “parties.”  In its capacity as
a recipient of Services hereunder (as designated on Schedules 1 and 2 hereof
with respect to particular services), each party is referred to herein as
“Receiving Party,” and, in its capacity as a provider of Services hereunder (as
designated on Schedules 1 and 2 hereof with respect to particular services),
each party is referred to herein as “Service Provider.”  All terms used herein
and not defined herein shall have the meanings assigned to them in the SPA (as
defined below).

 

WHEREAS, the Transition Services Agreement, dated as of June 2, 2006, by and
between NAI and Albertson’s LLC (as amended, modified or supplemented, the
“Existing TSA”) was amended by the following agreements, each between NAI and
Albertson’s LLC, (i) that certain First Amendment to Transition Services
Agreement dated February 22, 2007, (ii) that certain Second Amendment to
Transition Services Agreement dated May 31, 2007, (iii) that certain Third
Amendment to Transition Services Agreement dated July 12, 2007, (iv) that
certain Settlement Agreement and Release of Claims dated December 15, 2007,
(v) that certain Fourth Amendment to Transition Services Agreement dated
April 21, 2008, (vi) that certain Fifth Amendment to Transition Services
Agreement dated February 18, 2009, (vii) that certain Settlement Agreement and
Release of Claims dated February 18, 2009, (viii) that certain letter agreement
dated December 16, 2009, (ix) that certain letter agreement dated January 27,
2010 and (x) that certain Sixth Amendment to Transition Services Agreement dated
September 10, 2010;

 

WHEREAS, the parties have entered into a Stock Purchase Agreement (the “SPA”),
dated January 10, 2013, pursuant to which, among other things, SVU agreed to
sell all of the outstanding capital stock of NAI to AB Acquisition LLC, parent
company of NAI (the “Stock Purchase”);

 

WHEREAS, in connection with the Stock Purchase, the Existing TSA will be
terminated and will be replaced by this TSA and a separate Transition Services
Agreement to be entered into by SVU and Albertson’s LLC;

 

WHEREAS, each Receiving Party desires to procure certain services from the
Service Provider, and the Service Provider is willing to provide such services
to the Receiving Party during a transition period commencing on March 21, 2013
(the “Effective Date”), on the terms and conditions set forth in this Services
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

AGREEMENT TO PROVIDE AND ACCEPT SERVICES

 

--------------------------------------------------------------------------------


 

Section 1.1                                    Services.

 

(a)                                 On the terms and subject to the conditions
contained herein, the Service Provider shall provide, or shall cause its
Subsidiaries and Affiliates and their respective employees designated by the
Service Provider to provide, to the Receiving Party or its designated
Subsidiaries and Affiliates the services referred to in this Services Agreement
or listed on the attached Schedules (the “Schedules” and such services, the
“Services”).  Subject to Section 2.1, any decisions as to which of the Service
Provider, its Subsidiaries and Affiliates, or any third parties shall provide
the Services shall be made by the Service Provider in its sole discretion,
except to the extent specified in the applicable Schedule; provided, however,
that the Receiving Party’s consent shall be required if and to the extent that
the Service Provider delegates Services after the date of the SPA to a third
party provider and such Services are to be provided for the benefit of the
Receiving Party and not for the benefit of the Service Provider or any of its
Affiliates.  Any delegation of Services shall not release the Service Provider
from its obligations hereunder.  The Services shall be provided in exchange for
the consideration set forth in Section 2.5 or as the parties may otherwise agree
in writing.  Each Service shall be provided and accepted in accordance with the
terms, limitations and conditions set forth herein and on the applicable
Schedule.

 

Section 1.2                                    Books and Records; Availability
of Information.  Each party shall create and maintain accurate books and records
in connection with the provision of the Services performed hereunder and, upon
reasonable notice from the other party, shall make available for inspection and
copy by such other party’s agents such books and records during reasonable
business hours.  The Receiving Party shall make available on a timely basis to
the Service Provider all information and materials reasonably requested by the
Service Provider to enable it to provide the Services.  The Receiving Party
shall provide to the Service Provider reasonable access to the Receiving Party’s
premises to the extent reasonably necessary for the purpose of providing the
Services.

 

Section 1.3                                    Cost of Providing the Services. 
Unless otherwise expressly set forth in this Services Agreement, the Service
Provider shall bear all costs necessary to provide the Services (including all
out-of-pocket and third-party expenses incurred by the Service Provider and its
designees in order to provide the Services).  The Service Provider shall be
solely responsible for the payment of all direct and indirect compensation
(including all fringe benefits of any sort) for the personnel assigned to
perform the Services under this Services Agreement, and will be responsible for
workers’ compensation insurance, unemployment insurance, employment taxes, and
all other employer liabilities relating to such personnel.

 

Section 1.4                                    Required Consents.  The Service
Provider shall obtain and pay for, or cause to be obtained and paid for, any and
all consents necessary or advisable to allow the Service Provider to provide the
Services and to allow the Receiving Party to access and use the Services (the
“Required Consents”).  The Receiving Party agrees to cooperate with the Service
Provider’s reasonable requests and to execute such documents (subject to the
Receiving Party’s reasonable approval of such documents) in connection with such
consents.  If a Required Consent is not obtained, then, unless and until such
Required Consent is obtained, the Service Provider shall determine and adopt,
subject to the Receiving Party’s prior written approval, such alternative
commercially reasonable approaches as are necessary and sufficient to provide
the Services in accordance with the terms hereof without such Required Consents
and in a manner

 

2

--------------------------------------------------------------------------------


 

which does not increase the fees or costs payable by the Receiving Party
hereunder.  For purposes of clarity, the parties acknowledge and agree that the
foregoing provision shall in no way affect the allocation of costs or expenses
related to transfer of assets (including costs incurred in connection with
obtaining third party consents) in connection with the transactions contemplated
by the SPA, which matters shall be controlled solely by the SPA.  For the
avoidance of doubt, except as otherwise provided in Section 5.5(a) of the SPA,
NAI shall obtain and pay for any and all consents required in connection with
the consummation of the APA (as such term is defined in the SPA).

 

Section 1.5                                    Intellectual Property Licenses. 
Notwithstanding anything to the contrary contained in the TSA, and except as
otherwise provided in Section 5.13 of the SPA, it shall be the responsibility of
the Receiving Party (at the Receiving Party’s sole cost and expense) to obtain
all licenses associated with the use of third party intellectual property,
including but not limited to copyrights (e.g., software), trademarks and patents
(and/or consents and extensions relating to such licenses), if any, necessary
for the provision of Services to the Receiving Party during the Term.  The
Service Provider agrees to use commercially reasonable efforts to assist the
Receiving Party in its negotiations with any licensors from whom the Receiving
Party may require such a license (or consent or extension) during the Term.  In
the event the Receiving Party is unable to obtain a necessary license, consent
or extension, the Services related to such license shall be removed from the
scope of the TSA, without a reduction in fees or payments owed by the Receiving
Party under the TSA.  In all events, and in addition to (and not in limitation
of) any similar rights that the Service Provider may have under the TSA, the
Receiving Party shall indemnify, defend and hold the Service Provider harmless
from and against any actions, liabilities and/or claims relating to the licenses
and the license matters discussed in this provision.  The Receiving Party’s
obligation to pay any fees under this Section 1.5 shall apply whether or not
such claims for fees arise from the Receiving Party’s continued or past access
to or benefit from third party intellectual property.  The Receiving Party also
acknowledges the Service Provider’s right to initiate discussion with third
party licensors that may involve the Receiving Party’s use of intellectual
property.  All negotiated agreements with third party licensors for the future
use of or rights to intellectual property and associated services shall be at
the cost of the Service Provider, provided that the Receiving Party shall bear
the cost of incremental third party use fees which are specifically identified
in the agreements with the third party licensors and which relate solely to the
Receiving Party’s use (“Incremental License Fees”).  Such Incremental License
Fees shall be approved in advance in writing by the Receiving Party, which
approval shall not be unreasonably withheld or delayed.

 

Section 1.6                                    IT Systems.  SVU and New
Albertson’s agree to cooperate in maintaining current, common and compatible IT
systems where practical and feasible and as to only those IT systems for which
SVU is providing New Albertson’s support.  In furtherance of this intent, SVU
and New Albertson’s shall work together to eliminate those IT systems that are
not current, common or compatible.  The stated goal of this paragraph is for SVU
and New Albertson’s to work together in good faith to ensure that IT systems
trend toward converging rather than diverging.  Toward that end, the parties
agree to the terms and conditions set forth in Exhibit B hereto.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

SERVICES; PAYMENT; INDEPENDENT CONTRACTORS SERVICES

 

Section 2.1                                    Services To Be Provided.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, other than as set forth on the applicable Schedule and subject
to Sections 2.4 and 2.10 hereof, (i) the Services to be provided by SVU as
Service Provider hereunder shall be limited to (A) the Services with respect to
which it is listed as the Service Provider on Schedule 2 hereto, (B) as to the
NAI business which Albertson’s LLC is acquiring, the Services which SVU and its
Affiliates have historically provided to the NAI-acquired business, and (C) the
Services performed by SVU and its Affiliates for New Albertson’s as of
immediately prior to the date of the SPA; provided that any change in Services
after the date of the SPA but prior to the Effective Date shall be approved by
the Steering Committee (ii) the Services to be provided by New Albertson’s as
Service Provider hereunder shall be limited to the Services with respect to
which it is listed as the Service Provider on Schedule 2 hereto,  and (iii) in
no event shall the Service Provider be required to provide any other services to
the Receiving Party.  The parties acknowledge and agree that they have sought to
identify all Services to be provided by the Service Provider under this Services
Agreement on the Schedules hereto, but that if the Schedules do not include the
Services performed immediately prior to the date of the SPA by the Service
Provider, the parties shall cooperate after the Closing Date to amend and/or
supplement the Schedules hereto from time to time to more accurately reflect
such past practice; provided, however, that (i) in no event will the Service
Provider be obligated to provide any Service which (A) is listed on Schedule 2
as “deleted” or indicated in any way as no longer required or (B) is indicated
to be provided only on a temporary basis and such time period has lapsed,
subject to the possible extension of such Service in accordance with
Section 3.3, and (ii) Schedule 1 hereto sets forth the agreement of the parties
with respect to procurement of goods for the Receiving Party and shall control
that Service notwithstanding the past practices of the parties with respect to
procurement of goods.

 

(b)                                 The Service Provider or its designees shall
perform the Services only in a manner, scope, nature and quality (such manner,
scope, nature and quality, the “Applicable Service Level”) that is, in the case
of SVU as the Service Provider, the same in all material respects as the manner
in which such Services were performed or to be performed by SVU and its
Affiliates for New Albertson’s as of immediately prior to the Date of the SPA,
or, where a specific service level has been provided, as set forth in the
Schedules hereto and, in the case of New Albertson’s as Service Provider, in the
manner described on Schedule 2.  For the avoidance of doubt, any change in
service levels provided by the Service Provider to itself and its Affiliates
after the Date of the SPA shall not affect the Applicable Service Level to be
provided to the Receiving Party pursuant to this Services Agreement.  Unless
otherwise set forth herein or on the applicable Schedule, the Services provided
hereunder shall be used by the Receiving Party for substantially the same
purposes and in substantially the same manner (including as to volume, amount,
level or frequency, as applicable) as such Services were used by the Receiving
Party as of immediately prior to the Date of the SPA.  Notwithstanding the
foregoing, the parties acknowledge and agree that (1) the acquisition of the NAI
business by Albertson’s LLC shall not be deemed an increase of volume, amount,
level or frequency, that SVU shall provide the Services contemplated herein to
the NAI business, and that SVU’s provision of services to the

 

4

--------------------------------------------------------------------------------


 

NAI business shall include the services historically provided by SVU or its
Affiliates to NAI (or which NAI provided to itself), as well as the Services
identified on Schedule 2, and (2) New Albertson’s request for Services for New
Stores as defined in Exhibit A shall not constitute an increase in volume,
amount, level of frequency of Services.  The Service Provider shall act under
this Services Agreement solely as an independent contractor and not as an agent
or employee of any other party or any of such party’s Affiliates.  For the
purposes of clarity, the parties acknowledge and agree that if and to the extent
the Service Provider changes systems and processes used in the course of its
business for its own account the Service Provider shall not permit such changes
to degrade the Applicable Service Level.

 

(c)                                  The provision of Services by the Service
Provider shall be subject to Article V hereof.

 

(d)                                 The parties have agreed to separate the
Legal function of SVU and transition certain legal associates to New Albertson’s
over a period of up to ninety (90) days after the Effective Date (the “Legal
Transition Period”).  At the Effective Date,  certain attorneys responsible for
the provision of certain Services to New Albertson’s (the “Transitioned
Attorneys”) will transition to and become employed by New Albertson’s at New
Albertson’s option.  At some point during the Legal Transition Period, New
Albertson’s will have the option to make Qualifying Offers (as defined in the
SPA) to some or all of an additional group of identified members of the SVU
Legal function.  During the Legal Transition Period, the parties will cooperate
with respect to the transition of legal matters between them, and each of New
Albertson’s (but only with respect to the services provided by the Transitioned
Attorneys and only to the extent historically provided to SVU) and SVU will
provide legal services pursuant to Schedule 2 hereto, if needed, provided that
(i) SVU may, in its discretion and at its expense, provide outside counsel
(reasonably selected from a list of outside counsel used by New Albertson’s
prior to the Effective Date) in lieu of providing such legal services directly
(it being understood that such outside counsel providing Services to New
Albertson’s hereunder will be acting on behalf of and as counsel for New
Albertson’s, and that (as between New Albertson’s and SVU) New Albertson’s will
control the attorney-client relationship); (ii) neither party will in any case
provide services with respect to commercial or other litigation that the other
party has agreed to assume responsibility for, or to indemnify the other party
or its Affiliates for, pursuant to the SPA (provided, however, that SVU will
continue to cooperate in providing in-house litigation support (other than
litigation management) to the extent historically provided by SVU to New
Albertson’s and New Albertson’s acknowledges that during the Legal Transition
Period in-house litigation support will continue to be provided to SVU by the
remaining SVU legal function not hired by New Albertson’s as of the Effective
Date); (iii) SVU will not be responsible for providing legal services to New
Albertson’s in quantities that exceed the historical levels provided by SVU to
New Albertson’s; and (iv) each party will provide any reasonable and customary
waiver of conflicts of interest or similar waiver reasonably requested by the
other party or any substituted outside counsel in connection with the legal
services provided pursuant to this Services Agreement, provided that no such
waiver shall materially disadvantage the other party with respect to any matter
handled by such counsel.  Upon the elimination of legal services as Services
under this Services Agreement, there will be a dollar-for-dollar reduction in
the fees payable during the Initial Term equal to the salary and benefits of
each employee that transfers employment to New Albertson’s pursuant to a
Qualifying Offer (as defined in the SPA) made in

 

5

--------------------------------------------------------------------------------


 

New Albertson’s sole discretion, and, if necessary, the parties will execute a
letter agreement confirming the reduction as soon as reasonably possible
thereafter.

 

(e)           Similar to the legal transition referenced in Section 2.1(d), the
parties have agreed to the elimination of additional Services originally
contemplated to be provided by SVU pursuant to this Services Agreement by the
employees of SVU and its Subsidiaries identified on Exhibit G.  Upon the
elimination of such Services from this Services Agreement, New Albertson’s will
receive credits against the fees payable pursuant to this Services Agreement as
such credits are set forth on Exhibit G, and, if necessary, the parties will
execute a letter agreement confirming the reduction as soon as reasonably
practicable thereafter.

 

(f)            The parties agree to meet on or before September 20, 2013, to
review the Services being provided and determine if there are any Services no
longer required and which may be deleted from the Service schedules.

 

Section 2.2            Cooperation.  The parties will use good-faith efforts to
reasonably cooperate with each other in all matters relating to the provision
and receipt of Services.  Such cooperation shall include obtaining all consents,
licenses or approvals necessary to permit each party to perform its obligations
hereunder, subject to Section 1.3, Section 1.4 and Section 1.5.  Furthermore, if
and to the extent that the Receiving Party owns or controls any assets that are
required to be used in the provision of Services by the Service Provider or its
designees, as applicable, the Receiving Party shall furnish or otherwise make
available such asset to the Service Provider or its designees, as applicable,
for the provision of Services including by way of a grant of royalty-free
license for such purpose.

 

Section 2.3            Steering Committee.

 

(a)           Size and Composition.  SVU, in its sole discretion as determined
by the SVU Board of Directors (excluding Offeror Related Directors, as such term
is defined in the Tender Offer Agreement between Symphony Investors LLC,
Supervalu Inc., and Cerberus Capital Management, L.P., dated January 10, 2013),
will appoint three (3) members of its management staff and New Albertson’s will
appoint three (3) members of its management staff to serve on a steering
committee (the “Steering Committee”).  Either party may change its Steering
Committee members from time to time upon written notice to the other party.  In
addition, the parties may mutually agree to increase or decrease the size,
purpose or composition of the Steering Committee.

 

(b)           Responsibilities.  The Steering Committee shall be responsible for
the general on-going oversight of each party’s performance under this Services
Agreement.  The representatives of the party serving on the Steering Committee
shall have the power and authority to bind such party with respect to the
matters contemplated by this Services Agreement.

 

(c)           Meetings.  The Steering Committee will meet (in person or
telephonically) once every 90 days or at such other frequency as mutually agreed
by the parties.  Each Steering Committee meeting will be at a mutually
acceptable location.

 

6

--------------------------------------------------------------------------------


 

(d)           Annual Business Plan.  The Steering Committee will develop an
annual business plan (the “Business Plan”) to project Service usage and costs
(after the third anniversary of the Effective Date) and other matters with
respect to the Services, and will review and update the Business Plan not less
than quarterly.  If the parties mutually agree to modify or discontinue any
Service, both parties will be entitled to rely on the Business Plan for the
purpose of determining what Services will be provided during the time period
covered by the Business Plan, and may discontinue any Service not projected to
be required by the Business Plan.  For the avoidance of doubt, if the parties do
not mutually agree to modify or discontinue any Service, that Service shall
continue without any change to its service level.

 

(e)           Contingency Plans.  The Steering Committee shall formulate
mutually acceptable back-up and contingency plans to address unplanned errors
and disruptions in the Services.  In furtherance of the foregoing, in the event
of a disaster, the Service Provider agrees to use the same degree of care to
restore the Services as the Service Provider would use to restore similar
services for itself.  In the event of scheduled downtime, the Service Provider
shall provide the Receiving Party with reasonable advance notice.

 

Section 2.4            Additional Services.

 

(a)           From time to time during the term, the Receiving Party may request
that the Service Provider (i) provide additional services (including as to
volume, amount, level or frequency, as applicable) or different services which
the Service Provider is not obligated to provide under this Services Agreement
if such services are of the type and scope provided to the Receiving Party
immediately prior to the Effective Date or (ii) to expand the scope of any
Service (such additional or expanded services, the “Additional Services”).  The
Service Provider shall consider such request in good faith and shall use
commercially reasonable efforts to provide such Additional Service; provided,
that the Service Provider shall not be obligated to provide any Additional
Services if it does not, in its reasonable judgment, have adequate resources to
provide such Additional Services or if the provision of such Additional Services
would interfere with the operation of its business or the business of its
Affiliates.  If the Service Provider receives a request for Additional Services
it shall notify the Receiving Party within fifteen (15) days of its receipt of
the request as to whether it will or will not provide the Additional Services.

 

(b)           If the Service Provider agrees to provide Additional Services
pursuant to Section 2.4(a), then a representative of each party shall in good
faith negotiate the terms of a supplemental Schedule to this Services Agreement
which will describe in detail the service, project scope, term, price and
payment terms to be charged for the Additional Service.  Once definitively
agreed to in writing, the supplemental Schedule shall be deemed part of this
Services Agreement as of such date and the Additional Services shall be deemed
“Services” provided hereunder, in each case subject to the terms and conditions
of this Services Agreement.

 

Section 2.5            Pricing; Payments.

 

(a)           Fees.  The fees for the Services are set forth in Exhibit A
attached hereto.  Notwithstanding anything herein to the contrary, except as
provided in Exhibit A, any costs paid or borne by the Receiving Party related to
any provision herein shall not impact or reduce the payments under this
Section 2.5(a).  The parties understand that that certain Services will

 

7

--------------------------------------------------------------------------------


 

terminate pursuant to specified periods set forth in Schedule 2 and acknowledge
that there shall be no reduction in fees for the scheduled termination of
certain Services pursuant to Schedule 2.

 

(b)           Invoices.  Unless otherwise provided in Exhibit A, payments due
hereunder shall be invoiced on a weekly basis.  Other than with respect to any
Non-Performance Holdbacks (as defined in Section 2.5(c)), payments that are not
timely paid shall be subject to late charges, calculated at an interest rate per
annum equal to the Prime Rate (or the maximum legal rate, whichever is lower),
and calculated for the actual number of days elapsed, accrued from the date on
which such payment was due up to the date of the actual receipt of payment. 
Payments shall be made by wire transfer to an account designated in writing from
time to time by Service Provider.

 

(c)           Performance Disputes; Fees.  Subject to Section 4.1 and
Section 6.2 hereof, in the event any Dispute (as defined below) arises between
the parties regarding the Service Provider’s or its designees’ failure to
provide one or more material Services at or above the Applicable Service Level,
and the Service Provider has not cured such failure within fifteen (15) days of
written notice (or a reasonably shorter period of time, in light of the nature
of the Dispute), the Receiving Party shall be entitled to withhold from payment
an amount of money equal to lesser of (i) the cost of commercially reasonable
alternative arrangements to procure such Services from an alternative source, if
applicable and (ii) in the case of New Albertson’s as the Receiving Party,
$15,000,000, and in the case of SVU as the Receiving Party, $300,000, in each
case aggregating all Non-Performance Holdback amounts then subject to Dispute)
(such amount, the “Non-Performance Holdback”), until such Service Disruption or
Dispute has been resolved.  Upon resolution of any such Dispute the
Non-Performance Holdback (or any greater or lesser amount agreed to by the
parties in lieu thereof) shall be paid promptly to the Service Provider or the
Receiving Party, as applicable, as shall be determined in accordance with the
resolution of such Dispute.

 

Section 2.6            Disclaimer of Warranty.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS SERVICES AGREEMENT, THE SERVICES TO BE PURCHASED UNDER THIS SERVICES
AGREEMENT ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

 

Section 2.7            Taxes.  In the event that any Tax is properly chargeable
on the provision of the Services (other than any Tax on the income of Service
Provider received in its capacity as a third party service provider to the
Receiving Party) as indicated on the applicable Schedule, the Receiving Party
shall be responsible for and shall pay the amount of any such Tax in addition to
and at the same time as the Service fees.  All Service fees and other
consideration will be paid free and clear of and without withholding or
deduction for or on account of any Tax, except as may be required by law.

 

Section 2.8            Use of Services; Third Party Transferees.  The Receiving
Party shall not, and shall cause its Affiliates not to, resell any Services to
any person whatsoever or permit the use of the Services by any person other than
in connection with the conduct of the Receiving Party’s operations as conducted
immediately prior to the Effective Date.  Notwithstanding anything to the
contrary contained herein, if either party transfers or otherwise disposes of
assets

 

8

--------------------------------------------------------------------------------


 

(including one or more stores or distribution centers) (each a “Transferring
Party”) to one or more third parties (each, a “Third Party Transferee”), the
Transferring Party shall have the right to transfer or assign its rights
hereunder to each such Third Party Transferee for a period (the “Transfer
Period”) not to exceed the lesser of (i) 180 days from the date of transfer and
(ii) the remaining term of this Services Agreement; provided, however, the
Transferring Party shall remain obligated under the terms hereof (including for
payments pursuant to Section 2.4); provided, further, however, in the event that
the Third Party Transferee competes on a national level with SVU and/or its
Affiliates the Transfer Period shall be no longer than ninety (90) days from the
date of such transfer.  No such transfer shall limit the collective amount of
Services to be provided to the Transferring Party and the Third Party
Transferee.

 

Section 2.9            Confidential Information; Third Party Transferees.  As a
result of a sale or transfer of some or all of New Albertson’s assets during the
term of this Services Agreement, a Third Party Transferee may have access to 
SVU’s Confidential Product Cost Information (as defined below) as a result of
Services relating to the provision of products for resale (both nationally
branded and private label products).  In such event and if such Third Party
Transferee is a competitor of  SVU, then  SVU may require that the Third Party
Transferee execute (or that New Albertson’s use commercially reasonable efforts
to require the Third Party Transferee execute if New Albertson’s has previously
completed negotiations of a pending transaction with such Third Party Transferee
as of the Effective Date) a three-party confidentiality agreement, in a form
reasonably acceptable to  SVU and New Albertson’s, setting forth the Third Party
Transferee’s agreement: (i) to keep strictly confidential such Confidential
Product Cost Information; (ii) to restrict access to such Confidential Product
Cost Information to personnel not responsible for product development or product
procurement on behalf of such Third Party Transferee; and (iii) to ensure that,
under no circumstances, shall such Third Party Transferee use (directly or
indirectly) such Confidential Product Cost Information for its pecuniary gain,
for the solicitation of business or to the financial detriment of  SVU.  For
purposes of this provision, “Confidential Product Cost Information” shall mean
SVU’s confidential information dealing with or relating to SVU’s acquisition
cost of products purchased for resale, including any invoice price, rebates,
allowances, incentive payments, and marketing and other funds related to such
products.

 

Section 2.10          Work-around.  Subject to Section 1.5, if any of the
Services cannot be provided by the Service Provider for any reason including
because such Services infringe on the rights of others or violate Law, and the
Service Provider shall develop an alternative to the Service that it uses for
itself or one of its Affiliates, then the Service Provider shall provide such
alternative service to the Receiving Party at no additional cost.

 

Section 2.11          Prior Resolution of Certain Disputes.  The parties
previously agreed to settle and resolve certain issues that arose under the
Existing TSA as set forth in Exhibit E.

 

Section 2.12          Agency; Power of Attorney.  New Albertson’s hereby
appoints SVU as attorney-in-fact and agent with full and exclusive power and
authority to act for and on behalf of New Albertson’s for the purposes of
entering into, on behalf of New Albertson’s, Corporate Contracts (as defined on
Schedule 1) that have been approved in advance by New Albertson’s.  In addition,
New Albertson’s agrees to execute and deliver any particular forms of powers of
attorney as may be reasonably (as determined by New Albertson’s in its sole
discretion) requested by SVU in connection with the provision of the Services. 
Notwithstanding anything to

 

9

--------------------------------------------------------------------------------


 

the contrary in this Services Agreement, if New Albertson’s does not provide to
SVU any power of attorney reasonably necessary to provide any Service or
otherwise perform SVU’s obligations under this Services Agreement, SVU shall not
be deemed to be in breach of this Services Agreement for any such failure to
perform to the extent attributable to the lack of such power of attorney.  The
power and authority granted to SVU hereunder shall terminate upon the
termination of this Services Agreement.

 

Section 2.13          Accounting Adjustment Procedure.  Upon an adjustment to
the fees pursuant to the terms of this Services Agreement, the Receiving Party
shall deliver to the Service Provider a complete list (certified as accurate by
the Receiving Party for that week) of the supermarkets, distribution centers,
fuel centers and/or pharmacies being serviced by the Service Provider under the
terms of this Services Agreement.

 

ARTICLE III



TERM OF SERVICES

 

Section 3.1            Term.  Subject to Section 3.2 and Section 6.1, the
provision of Services shall commence on the Effective Date and shall terminate
no later than the 30-month anniversary of the Effective Date (the “Initial
Term”).

 

Section 3.2            Option(s) to Extend Term.

 

(a)           New Albertson’s as the Receiving Party shall have ten (10), and
SVU as the Receiving Party shall have ten (10), consecutive options to extend
the TSA for a period of one (1) year each on the terms and conditions
(including, without limitation, payment timing and fee arrangements) contained
in the TSA.  Such extension terms shall be exercised, if at all, by the
Receiving Party giving written notice to the Service Provider twelve months
preceding the extension term being exercised.  For such exercise to be valid,
the Receiving Party must (i) not be in default under the TSA as of the date of
the notice of exercise or as of January 1 of the extension term being exercised,
and (ii) be in compliance with the Dispute Resolution Process set forth in
Exhibit C hereto.

 

(b)           Upon the proper exercise of an extension term by the Receiving
Party, the term of the TSA shall be extended for the applicable twelve-month
period without the execution of any further instrument.  As used in this
Services Agreement, the term “Term” shall include all Annual Extension Terms (as
defined below).

 

(c)           For clarification purposes, the following chart defines and sets
forth the key dates for each annual extension term:

 

Option Exercise
Deadline

 

Extension Period

 

Defined Term (for
reference purposes in this TSA)

18-month Anniversary of Effective Date

 

30-month Anniversary of Effective Date through 42-month Anniversary of Effective
Date

 

First Annual Extension Term

 

10

--------------------------------------------------------------------------------


 

Option Exercise
Deadline

 

Extension Period

 

Defined Term (for
reference purposes in this TSA)

 

 

 

 

 

30-month Anniversary of Effective Date

 

42-month Anniversary of Effective Date through 54-month Anniversary of Effective
Date

 

Second Annual Extension Term

 

 

 

 

 

42-month Anniversary of Effective Date

 

54-month Anniversary of Effective Date through 66-month Anniversary of Effective
Date

 

Third Annual Extension Term

 

 

 

 

 

54-month Anniversary of Effective Date

 

66-month Anniversary of Effective Date through 78-month Anniversary of Effective
Date

 

Fourth Annual Extension Term

 

 

 

 

 

66-month Anniversary of Effective Date

 

78-month Anniversary of Effective Date through 90-month Anniversary of Effective
Date

 

Fifth Annual Extension Term

 

 

 

 

 

78-month Anniversary of Effective Date

 

90-month Anniversary of Effective Date through 102-month Anniversary of
Effective Date

 

Sixth Annual Extension Term

 

 

 

 

 

90-month Anniversary of Effective Date

 

102-month Anniversary of Effective Date through 114-month Anniversary of
Effective Date

 

Seventh Annual Extension Term

 

 

 

 

 

102-month Anniversary of Effective Date

 

114-month Anniversary of Effective Date through 126-month Anniversary of
Effective Date

 

Eighth Annual Extension Term

 

 

 

 

 

114-month Anniversary of Effective Date

 

126-month Anniversary of Effective Date through 138-month Anniversary of
Effective Date

 

Ninth Annual Extension Term

 

 

 

 

 

126-month Anniversary of Effective Date

 

138-month Anniversary of Effective Date through 150-month Anniversary of
Effective Date

 

Tenth Annual Extension Term

 

11

--------------------------------------------------------------------------------


 

Option Exercise
Deadline

 

Extension Period

 

Defined Term (for
reference purposes in this TSA)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New Albertson’s (numbered) Annual Extension Terms, together with SVU’s
corresponding Annual Extension Terms may be collectively referred to herein as
the “Annual Extension Terms.”  Upon occurrence of the Effective Date the parties
will execute a letter agreement confirming the Initial Term and Annual Extension
Term dates.

 

(d)           A Receiving Party’s failure to timely or properly exercise any of
the Annual Extension Terms shall constitute a forfeiture of its right to
exercise any future Annual Extension Term and the TSA shall terminate with
respect to Services provided to such Receiving Party (subject to the applicable
Wind Down Period and Transaction Services Period) at the end of such Receiving
Party’s then current Annual Extension Term.

 

Section 3.3            Additional Service Extensions.  In addition to the
Receiving Party’s rights under Sections 3.2, 3.4 and 6.5, in the event the
Receiving Party requests an extension of the term of provision of Services, such
request shall be considered in good faith by the Service Provider.  Any terms,
conditions or costs or fees to be paid by the Receiving Party for Services
provided during an extended term will be on mutually acceptable terms.  For the
avoidance of doubt, under no circumstances shall the Service Provider be
required to extend the term of provision of any Service if (i) the Service
Provider does not, in its reasonable judgment, have adequate resources to
continue providing such Services, (ii) the extension of the term would interfere
with the operation of the Service Provider’s business or (iii) the extension
would require capital expenditure on the part of the Service Provider or
otherwise require the Service Provider to renew or extend any contract,
agreement, arrangement or similar understanding with any third party.

 

Section 3.4            Transition of TSA Services.

 

(a)           If, at any time during the term of the TSA, the Receiving Party
desires to transition any Service(s) to a third party, it shall so notify the
Service Provider one hundred and twenty (120) days prior to the commencement of
such transition (and upon delivery of such notice, the Receiving Party may
commence planning discussions with the Service Provider). The Service Provider
agrees that it will assist with such transitions to third party providers (the
“Transition Services”), and any out of pocket and internal costs incurred by the
Service Provider for the Transition Services shall be reimbursed by the
Receiving Party as soon as reasonably practicable. In the case of SVU as the
Service Provider of Transition Services, all costs incurred (out of pocket and
internal) shall be subject to and included in a cap amount of $1,000,000, and in
the case of New Albertson's as the Service Provider of Transition Services, all
costs incurred (out of pocket and internal) shall be subject to and included in
a cap amount of $500,000 (each, a “Cap Amount”). In the event the combined
Transition Services costs (out of pocket and internal) and separation services
costs exceed the applicable Cap Amount, the Service Provider shall continue to
provide the Transition Services to the Receiving Party with the Service Provider
bearing the costs in excess of the applicable Cap Amount. As the case may be or
as the case may arise, the Service Provider shall notify the Receiving Party in
writing of any utilization of the applicable Cap Amount and a running total of
the remaining balance.

 

12

--------------------------------------------------------------------------------


 

(b)           In order to clarify the potential provision of Transition Services
by the Service Provider, and except as set forth below, the parties expressly
acknowledge that the timing must be such that the Service Provider is able to
complete all Transition Services during the term of the TSA (and the Party shall
work in good faith to complete such transitions prior to the expiration or
termination of the TSA) and that, in addition to the reimbursement of costs by
the Receiving Party (up to the Cap Amount) as provided in this Section 3.4, all
other fees and payments under the TSA shall remain payable by the Receiving
Party without modification or abatement.  The parties acknowledge and reaffirm
that, except as set forth below, upon the expiration or termination of the TSA,
the Service Provider’s obligation to provide Services shall be limited to the
terms set forth in Section 6.4 and Section 6.5 of this TSA.

 

(c)           Notwithstanding the foregoing, in the event Transition Services
will not be completed prior to the expiration or termination of the TSA, and
upon written request by the Receiving Party to the Service Provider prior to
expiration or termination of the TSA, the Service Provider shall continue the
Transition Services for a period not to exceed seven (7) months after expiration
or termination of the TSA (“Transition Services Period”).  During the Transition
Services Period, New Albertson’s as the Receiving Party will pay SVU as the
Service Provider during the Transition Services Period fees equal to the greater
of (i) $1,000,000 each calendar month, payable in advance, or (ii) the
applicable weekly fee per operating supermarket and distribution center set out
in Exhibit A and SVU as the Receiving Party will pay New Albertson’s as the
Service Provider during the Transition Services Period fees equal to the greater
of (A) $150,000 each calendar month, payable in advance, or (B) the applicable
weekly fee set forth on Exhibit A.  The parties shall mutually determine prior
to the commencement of each calendar month during the Transition Services Period
whether the fees for such month shall be as set out in (i) or (ii) above, and
the Receiving Party shall then pay such fees accordingly.  The foregoing
Transition Services fees would be in addition to fees paid for any wind down
services consistent with the terms set forth in Section 6.5 of this TSA.

 

ARTICLE IV



FORCE MAJEURE

 

Section 4.1            Force Majeure.  The Service Provider shall not be liable
for any expense, loss or damage whatsoever arising out of any interruption of
Service or delay or failure to perform under this Services Agreement that is due
to acts of God, acts of a public enemy, acts of terrorism, acts of a nation or
any state, territory, province or other political division thereof, changes in
applicable law, fires, floods, epidemics, riots, theft, quarantine restrictions,
freight embargoes, strikes, work stoppages or other similar causes beyond the
reasonable control of the Service Provider and its applicable designees.  In any
such event, the Service Provider’s obligations hereunder shall be postponed for
such time as its performance is suspended or delayed on account thereof.  The
Service Provider will promptly notify the recipient of the Service, either
orally or in writing, upon learning of the occurrence of such event of force
majeure.  Upon the cessation of the force majeure event, the Service Provider
will use commercially reasonable efforts to resume its performance with the
least practicable delay (provided that, at the election of the Receiving Party,
the applicable term for such suspended Services shall be extended by the length
of the force majeure event).  During such force majeure event, the Receiving
Party shall be free to acquire affected Services from an alternative source, at

 

13

--------------------------------------------------------------------------------


 

the Receiving Party’s sole cost and expense, and without liability to the
Service Provider, for the period and to the extent reasonably necessitated by
such non-performance.  The parties shall negotiate in good faith to determine
the costs of procurement of such Services from such alternative source and such
amounts shall be deducted from the payments otherwise required under Section 2.5
hereof.

 

ARTICLE V



LIABILITIES

 

Section 5.1            Consequential and Other Damages.  Neither party shall be
liable to the other with respect to this Services Agreement, whether in
contract, tort (including negligence and strict liability) or otherwise, for any
special, indirect, incidental or consequential damages whatsoever which in any
way arise out of, relate to or are a consequence of, the performance or
nonperformance by such party hereunder, including with respect to loss of
profits, business interruptions or claims of customers.

 

Section 5.2            Limitation of Liability.  Subject to Section 5.3 hereof
and other than with respect to the Receiving Party’s obligation to make payment
under Section 1.5 or Section 2.5 hereof, the liability of each party with
respect to this Services Agreement or any act or failure to act in connection
herewith (including, but not limited to, the performance or breach hereof), or
from the sale, delivery, provision or use of any Service provided under or
covered by this Services Agreement, whether in contract, tort (including
negligence and strict liability) or otherwise, (i) shall not exceed $180,000,000
for actions or omissions resulting from gross negligence and (ii) shall be
unlimited for actions or omissions resulting from willful breach.

 

Section 5.3            Obligation To Re-perform.  In the event of any breach of
this Services Agreement by the Service Provider resulting from any error or
defect in the performance of any Service (which breach the Service Provider can
reasonably be expected to cure by re-performance in a commercially reasonable
manner), the Service Provider shall use its reasonable commercial efforts to
correct in all material respects such error, defect or breach or reperform in
all material respects such Service at the request of the Receiving Party.

 

Section 5.4            Indemnity.  Except as otherwise provided in this Services
Agreement, (including the limitation of liability provisions in this Article V),
the Service Provider shall not be liable for any Loss (as defined below) arising
out of or relating to the Services, whether arising out of breach of warranty,
strict liability, tort, contract or otherwise, other than Losses which result
directly from Service Provider’s gross negligence with respect to the provision
of Services or the breach of this Services Agreement.  The Service Provider
shall defend, indemnify, and hold harmless the Receiving Party and its
Subsidiaries and Affiliates from and against any third party claims, damages,
losses or expenses (including, but not limited to, reasonable attorneys’ fees
and costs) (a “Loss”) incurred by the Receiving Party or its Subsidiaries
resulting from the Service Provider’s gross negligence with respect to the
provision of Services or the breach of this Services Agreement.  The Receiving
Party shall defend, indemnify and hold harmless the Service Provider and its
Subsidiaries and Affiliates (and to the extent certain roles and
responsibilities of individual employees of Service Provider acting as
fiduciaries for Receiving Party could expose said employees to a Loss in their
individual capacities, then said employees shall likewise be defended,
indemnified and held harmless) from

 

14

--------------------------------------------------------------------------------


 

and against any and all Losses arising out of or connected with the Services or
in any way related to this Services Agreement, regardless of the legal theory
asserted (other than in matters for which the Service Provider would have
liability under this Section 5.4 or expenses reasonably contemplated to be borne
by Service Provider in performing its obligations hereunder). The Receiving
Party shall at all times maintain reasonable and customary fiduciary liability
insurance coverage (with a tail coverage of no less than 5 years) for any such
employees of the Service Provider who are acting in a fiduciary capacity for the
Receiving Party.

 

ARTICLE VI

 

TERMINATION

 

Section 6.1            Termination.  Notwithstanding anything herein to the
contrary, this Services Agreement shall terminate, and the obligation of the
Service Provider to provide or cause to be provided any Service shall cease, on
the earliest to occur of (i) the date on which the provision of all Services has
been terminated or canceled pursuant to Article IV hereof, or (ii) the date on
which all Services under this Services Agreement are terminated by the Service
Provider or the Receiving Party, as the case may be, in accordance with the
terms of Section 6.2 hereof; provided that, in each case, no such termination
shall relieve any party of any liability for any breach of any provision of this
Services Agreement prior to the date of such termination and subject to the Wind
Down Period and the Transition Services Period as respectively defined in
Section 6.5 and Section 3.4(c).

 

Section 6.2            Breach of Services Agreement; Dispute Resolution.

 

(a)           Breach.  Subject to Article V hereof, the dispute resolution
process set forth in this Section 6.2 and the last sentence of this Section
6.2(a), if a party shall cause or suffer to exist any material breach of any of
its obligations under this Services Agreement, including any failure to make a
payment within thirty (30) days after such payment becomes due pursuant to
Section 2.5 (taking into account the exception for any Non-Performance Holdback
provided in Section 2.5(c)) with respect to more than one Service provided
hereunder, and that party does not cure such default in all material respects
within 30 days after receiving written notice thereof from the non-breaching
party, the non-breaching party shall have the right to terminate this Services
Agreement immediately thereafter.  Notwithstanding anything to the contrary in
this Services Agreement, a breach by either party in the provision of Services
as Service Provider shall not give the other party as Receiving Party the right
to stop performing its obligations hereunder and in such instance the Receiving
Party’s sole and exclusive remedy with respect to a material breach by the
Service Provider with respect to the performance of such Services shall be for
the Service Provider to correct in all material respects any error or defect in
such Services or to re-perform in all material respects the Services with
respect to which the Service Provider shall have breached its performance
obligations.

 

(b)           Dispute Resolution.  Either party may commence the dispute
resolution process of this Section 6.2 by giving the other party written notice
with detailed description and underlying facts (a “Dispute Notice”) of any
controversy, claim or dispute of whatever nature arising out of or relating to
this Services Agreement or the breach, termination, enforceability or validity
hereof (a “Dispute”) which has not been resolved in the normal course of
business.  The parties shall attempt in good faith to resolve any Dispute by
negotiation between executives

 

15

--------------------------------------------------------------------------------


 

(excluding Offeror Related Directors as such term is defined in the Tender Offer
Agreement between Symphony Investors LLC, Supervalu Inc., and Cerberus Capital
Management, L.P.) of each party hereto (“Senior Party Representatives”) who have
authority to settle the Dispute and who are at a higher level of management than
the persons who have direct responsibility for the administration of this
Services Agreement.  Within 15 days after delivery of the Dispute Notice, the
receiving party shall submit to the other a written response (the “Response”). 
The Dispute Notice and the Response shall include (i) a statement setting forth
the position of the party giving such notice and a summary of arguments
supporting such position and (ii) the name and title of such party’s Senior
Party Representative and any other persons who will accompany the Senior Party
Representative at the meeting at which the parties will attempt to settle the
Dispute.  Within 30 days after the delivery of the Dispute Notice, the Senior
Party Representatives of both parties shall meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary, to attempt
to resolve the Dispute.  The parties shall cooperate in good faith with respect
to any reasonable requests for exchanges of information regarding the Dispute or
a Response thereto.

 

(i)            If the Dispute has not been resolved within sixty (60) days after
delivery of the Dispute Notice, or if the parties fail to meet within 30 days
after delivery of the Dispute Notice as hereinabove provided, the parties shall
submit the matter to arbitration contemplated by Section 6.2(c) or any other
dispute resolution procedure that may be agreed by the parties.

 

(ii)           All negotiations, conferences and discussions pursuant to this
Section 6.2 shall be confidential and shall be treated as compromise and
settlement negotiations.  Nothing said or disclosed, nor any document produced,
in the course of such negotiations, conferences and discussions that is not
otherwise independently discoverable shall be offered or received as evidence or
used for impeachment or for any other purpose in any current or future
arbitration.

 

(c)           Arbitration.  If the Dispute has not been resolved by the dispute
resolution process described in Section 6.2(b), the parties agree that any such
Dispute shall be settled by binding arbitration before the American Arbitration
Association (“AAA”) in Chicago, Illinois pursuant to the Commercial Rules of the
AAA.  Any arbitrator(s) selected to resolve the Dispute shall be bound
exclusively by the laws of the State of New York without regard to its choice of
law rules. Any decisions of award of the arbitrator(s) will be final and binding
upon the parties and may be entered as a judgment by the parties hereto.  Any
rights to appeal or review such award by any court or tribunal are hereby waived
to the extent permitted by law.

 

(d)           Costs.  The costs of any arbitration pursuant to this Section 6.2
shall be shared equally between the parties.

 

Section 6.3            Sums Due.  In addition to any other payments required
pursuant to this Service Agreement, in the event of a termination of this
Services Agreement, the Service Provider shall be entitled to the immediate
payment of, and the Receiving Party shall within three Business Days pay to the
Service Provider, all accrued amounts for Services, Taxes and other amounts due
under this Services Agreement as of the date of termination.

 

16

--------------------------------------------------------------------------------


 

Section 6.4            Service Provider Termination Right.  Notwithstanding the
grant of the options for the Annual Extension Terms, the Service Provider shall
have the right to deliver to the Receiving Party a written notice to terminate
the TSA with respect to Services being provided to the Receiving Party (the
“Service Provider Termination Notice”).  In the event the Service Provider
delivers the Service Provider Termination Notice to the Receiving Party, the TSA
with respect to Services being provided to the Receiving Party shall terminate
on the last day of that calendar month which is thirty six (36) months after the
date of delivery of the Service Provider Termination Notice (subject to the
applicable Wind Down Period and Transition Services Period).  The Receiving
Party may reduce the 36 month period by electing to not exercise the next Annual
Extension Term, in which case the TSA shall terminate with respect to the
Services provided to the Receiving Party (subject to the applicable Wind Down
Period and Transition Services Period) as of the last day of the then current
Term.  If the Service Provider has delivered the Service Provider Termination
Notice, then any exercise by the Receiving Party of a Annual Extension Term
within which the 36th month falls must recognize in said exercise notice that
the TSA will terminate with respect to the Services provided to the Receiving
Party as of the last day of the 36th month (subject to the applicable Wind Down
Period and Transition Services Period).  The Service Provider may not deliver a
Service Provider Termination Notice hereunder prior to December 31, 2013.

 

Section 6.5            Services Following Expiration or Termination.  Upon the
written request of New Albertson’s, SVU shall, notwithstanding any provision in
the TSA to the contrary, provide to New Albertson’s one or more Services
provided by SVU to New Albertson’s immediately prior to any termination or
expiration of the TSA on a wind-down basis, including without limitation in the
areas of finance, tax, accounting and property management following any
termination or expiration of the TSA.  Such wind-down services shall be provided
for a period not to exceed twelve (12) months from the applicable termination or
expiration date (“Wind Down Period”).  The fee for such services shall be
mutually agreed upon, but in no event shall the fees be less than the reasonably
documented out-of-pocket costs for such services,  and shall be payable at the
commencement of each month for which such services are provided.  In the event
the parties are not able to agree to the fee, this Section 6.5 shall become null
and void.  For the avoidance of doubt, SVU and New Albertson’s acknowledge that
the wind-down services discussed in this paragraph (and the fee associated with
such services) cover a period of time after the expiration of the TSA, and that,
during the term of the TSA the service schedule relating to “Separation
Services” remains unmodified by this Section 6.5.

 

Section 6.6            Effect of Termination.  Sections 1.2, 2.5, 2.6, 2.7
hereof and Articles IV, V, VI and VII hereof shall survive any termination of
this Services Agreement.

 

ARTICLE VII



MISCELLANEOUS

Section 7.1            Notice.  All notices, requests and demands to or upon the
respective parties hereto, and all statements and accountings given or required
to be given hereunder, shall be made by personal service, or sent by certified
mail, return receipt requested, postage prepaid, or by facsimile addressed as
follows, or to such other address as may hereafter be designated in

 

17

--------------------------------------------------------------------------------


 

writing by the respective parties hereto, and shall be deemed received when
delivered to the designated address (and only if confirmed if delivered by
facsimile):

 

To New Albertson’s:

New Albertson’s, Inc.

250 East Parkcenter Boulevard

Boise, ID 83706

Attn: Paul Rowan, Esq.

Facsimile: (208) 395 - 4625

 

 

 

with a copy to:

 

 

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

 

Attn:

Stuart D. Freedman, Esq.

 

 

Robert R. Kiesel, Esq.

 

Facsimile: (212) 593-5955

 

 

To SVU:

SUPERVALU INC.

Attn:  Legal Department

Mailing Address:

PO Box 990

Minneapolis, MN 55440-0990

Street Address:

7075 Flying Cloud Drive

Eden Prairie, MN 55344-3691

 

 

 

with a copy to:

 

 

 

SUPERVALU INC.

7075 Flying Cloud Drive

Eden Prairie, MN 55344-3691

Attn: J. Andrew Herring

 

 

 

and:

 

 

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

 

Attn:

David Silk, Esq.

 

 

Igor Kirman, Esq.

 

 

DongJu Song, Esq.

 

Facsimile: (212) 403-2393

 

Section 7.2            Incorporation of Purchase Agreement Provisions.  The
following provisions of the SPA are hereby incorporated herein by reference, and
unless otherwise

 

18

--------------------------------------------------------------------------------


 

expressly specified herein, such provisions shall apply as if fully set forth
herein (references in this Section 7.2 to an “Article” or “Section” shall mean
Articles or Sections of the SPA, and references in the material incorporated
herein by reference shall be references to the SPA:  Section 8.11 (“Amendments;
Waivers; Enforcement”), Section 8.4 (“Governing Law”), Section 8.13
(“Interpretation”), Section 8.3 (“Counterparts”), Section 8.5 (“Specific
Performance”), Section 8.9 (“Severability”), and Section 8.6 (“Waiver of Jury
Trial”).

 

Section 7.3            No Third Party Beneficiaries.  This Services Agreement is
for the sole benefit of the parties to this Services Agreement and their
permitted successors and assigns and nothing in this Services Agreement, express
or implied, is intended to or shall confer upon any other person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Services Agreement.

 

Section 7.4            Assignment.  Except as set forth in Section 2.8, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by either party (whether by operation of law or otherwise) without
the prior written consent of the other party, except that either party may,
solely in connection with the sale of all or substantially all of its assets (or
in the case of SVU, all or substantially all of the assets of its wholesale
independent business), assign, in its sole discretion and without the other
party’s consent, any or all of its rights, interest and obligations under this
Agreement to any third party transferee; provided that the transferee (i) agrees
to be bound by the terms of this TSA; (ii) has the assets, systems, personnel
and financial wherewithal to perform the transferring party’s obligations
hereunder; (iii) is not engaged in litigation with the non-transferring party;
(iv) has not been declared insolvent, or is not the subject of any proceedings
or application related to its winding up, liquidation, administration,
receivership, administrative receivership, bankruptcy or other similar
proceedings; and (v) possesses creditworthiness and business reputation at least
on par with SVU.

 

Section 7.5            Termination of Existing TSA.  The Existing TSA is hereby
terminated and of no further force and effect, except that any obligations under
the Existing TSA arising or relating to the period prior to the Effective Date
shall survive until fully performed.  To the extent that any such obligations
are owed or to be performed by NAI, they are hereby assigned to, and assumed by,
SVU.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Services Agreement to be
executed by their duly authorized representatives.

 

 

SUPERVALU INC.

 

 

 

 

 

 

 

By:

/s/ Todd N. Sheldon

 

 

Name:

 

 

Title:

 

[Signature Page to NAI Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Services Agreement to be
executed by their duly authorized representatives.

 

 

NEW ALBERTSON’S, INC.

 

 

 

 

 

 

 

By:

/s/ M Bessent

 

 

Name: M Bessent

 

 

Title: Treasurer

 

[Signature Page to SVU/NAI TSA]

 

--------------------------------------------------------------------------------


 

Schedule 1 — Procurement of Goods

 

1.              SVU agrees to use its commercially reasonable efforts to permit
New Albertson’s to obtain the benefits (including as to price, shipping, payment
terms, warranties, indemnification, restocking fees and penalties, cancellation
return and refund policies) of vendor and supply contracts for products, goods
and inventory with nationally-based vendors and suppliers utilized by SVU and
its Affiliates (each such contract, individually, a “Corporate Contract” and,
collectively, the “Corporate Contracts”).  For the avoidance of doubt, contracts
related to regionally specific items are not included in the definition of
Corporate Contract.  In addition, any contracts bifurcated as contemplated by
Section 5.13 of the SPA shall not be included in the definition of Corporate
Contract.

 

2.              SVU agrees to use its commercially reasonable efforts to obtain
favorable prices under Corporate Contracts by combining or consolidating orders
made under such Corporate Contracts.  Subject to the provisions of Paragraph 3
below, New Albertson’s will continue to support the programs described in the
Corporate Contracts, and will continue to purchase all its needs for the
products covered by those Corporate Contracts, in the same manner as the
applicable operations owned by New Albertson’s and SVU and its affiliates
performed prior to the Effective Date, and, subject to good faith collaboration,
make purchases for a pro rata portion of any minimum volume commitments under
those Corporate Contracts.

 

3.              Subject to the provisions of Paragraph 7 below, SVU shall
negotiate, manage and administer the Corporate Contracts.  SVU shall use
commercially reasonable efforts to provide to New Albertson’s a summary of the
material terms of each Corporate Contract; provided that SVU shall, within ten
business days following the date of the SPA, provide to New Albertson’s a
summary of the material terms of each Corporate Contract that is a “material
contract” (as such term is defined in Item 601(b)(10) of Regulation S-K of the
Securities Act (as such definition is applied to SVU).  On a regular basis, as
the parties may determine (which, for the first six (6) months of the term of
this Services Agreement, will be weekly), a representative of SVU’s
merchandising group will meet with a representative of New Albertson’s to
preview anticipated upcoming national vendor negotiations with respect to
proposed Corporate Contracts or the amendment or renewal thereof, and will
provide New Albertson’s with a summary of the material terms of such proposed
Corporate Contracts (or such amendment or renewal thereof).  New Albertson’s may
elect to participate in one or more of the upcoming contracts, amendments or
renewals by notifying SVU of its election at these preview meetings.  If New
Albertson’s provides notice to SVU at such a meeting that it elects to
participate in such contract, amendment or renewal, SVU will advise the national
vendor that New Albertson’s is participating in such Corporate Contract (or the
amendment or renewal thereof), SVU will debrief New Albertson’s as to the
material aspects of its meetings with the national vendor, and New Albertson’s
will be obligated to participate in such Corporate Contract (or the amendment or
renewal thereof) on the terms finally negotiated by SVU, unless the terms of
such contract, amendment or renewal are materially different from the terms
previewed to New Albertson’s by SVU.  With respect to any Corporate Contract
which New Albertson’s elects to obtain or continue to obtain (after the
amendment or renewal thereof) the benefit of, SVU shall provide New Albertson’s
with reasonable access to its books and records for purposes of being able to
audit such Corporate Contracts and to ascertain that it is receiving advance
payments, inducements, incentives,

 

Schedule 1-1

--------------------------------------------------------------------------------


 

rebates, fees or promotional funds associated with such Corporate Contracts on a
basis proportionate to its purchases and satisfaction of other performance
criteria under such Corporate Contracts.  Additionally, the parties will consult
and collaborate to the extent commercially feasible with respect to New
Albertson’s regional vendor relationships.

 

4.              Payments and amounts owing under each Corporate Contract shall
be in addition to any payments required under this Services Agreement, and shall
be made on the terms and subject to the conditions of each Corporate Contract.

 

5.              The parties shall cooperate to establish procurement and
merchandising systems that allow New Albertson’s to order inventory in
substantially the same manner as stores managed by SVU.

 

6.              To the extent requested by New Albertson’s, SVU shall assist New
Albertson’s in reconciling disputes with vendors.

 

7.              Provided that New Albertson’s is not in breach of its
obligations hereunder, all purchase orders for the benefit of New Albertson’s
under the Corporate Contracts will be issued bearing the name of both SVU and
New Albertson’s, and will provide that the “ship to” destination will determine
title and which party will be responsible for the vendor payable.  New
Albertson’s will be financially responsible for paying all invoices for all
purchase orders for products shipped to it directly from its own funds and will
directly manage credit aspects of the vendor relationships relating to these
purchase orders.  SVU will provide New Albertson’s with commercially reasonable
assistance in managing vendor relationships as requested, but New Albertson’s
will establish its own credit lines with the vendors without assistance from
SVU.  In order to facilitate a smooth transition of vendor relationships, the
parties have approved the notice to vendors that has previously been sent to
vendors, and the parties have agreed that, after the date of such notice, SVU
will direct all inquiries from vendors concerning New Albertson’s, credit and
payment terms applicable to New Albertson’s to the Treasurer of New Albertson’s,
and shall not initiate any contacts with vendors concerning credit and payment
terms applicable to New Albertson’s for a period of sixty (60) days following
the SPA Closing Date (as such term is defined in the SPA).

 

8.              The parties acknowledge and agree that, notwithstanding anything
to the contrary contained in this Services Agreement, in no event shall SVU be
required to pay or otherwise advance funds in respect of accounts payable of New
Albertson’s.

 

9.              New Albertson’s and SVU will jointly purchase fuel under SVU’s
purchase orders.

 

Schedule 1-2

--------------------------------------------------------------------------------


 

Schedule 2 — Other Services

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

--------------------------------------------------------------------------------

 


 

Exhibit A — Fees

 

I.                                        Fees for Services to be provided by
SVU

 

A.                                    Services Fees During First 12 Months of
Initial Term.  Subject to Section 2.1(d), the Services fee for the first 12
months of the Initial Term is $86,000,000, payable in equal installments as
follows:  10% of the Year One Fee in each of the first 4 months of the Initial
Term, 9% of the Year One Fee in the 5th and 6th month of the Initial Term and 7%
of the Year One fee in the 7th through 12th month of the Initial Term.

 

B.                                    Services Fees During Months 13 through 30
of the Initial Term.  After the first 12 months of the Initial Term, and during
the remainder of the Initial Term, New Albertson’s will pay fixed and variable
fees for Services calculated as follows:

 

1.                                      Operating Distribution Centers — New
Albertson’s will pay (a) a weekly fixed fee of $9,615 per distribution center
operated by New Albertson’s on SVU’s systems at the start of month 13 of the
Initial Term, which fee shall not be subject to reduction for the closure of
distribution centers during the Initial Term, and (b) a weekly variable fee of
$9,615 per distribution center operated by New Albertson’s on SVU’s systems each
week, which fee shall be subject to reduction for the closure of distribution
centers as provided in Section I.E below.

 

2.                                      Operating Supermarkets — New Albertson’s
will pay a weekly fixed store fee and a weekly variable store fee based on an
Annual Per Store Fee (defined below) for operating grocery stores receiving
Services under this Services Agreement.  Immediately following the first 90 days
after the Effective Date, the Annual Per Store Fee will be calculated as
follows:

 

(a)                                 $86,000,000 minus the cost of Services
transferred from SVU within the first 90 days of the Initial Term (as described
in I.A above), minus the sum of $1,000,000 multiplied by the number of operating
distribution centers.  The result shall then be divided by the number of
operating supermarkets receiving Services on day 91(“Annual Per Store Fee”). 
The parties will execute a letter agreement as soon as possible after the first
90 days of the Initial Term to confirm the Annual Per Store Fee.  Once
established, the Annual Per Store Fee will be the base fee used to calculate
fixed and variable fees during months 13 through 30 of the Initial Term and
during any exercised Extension Terms.

 

(b)                                 During months 13 through 30 of the Initial
Term, the weekly fixed store fee will be equal to one-half of the Annual Per
Store Fee divided by 52. This weekly fixed store fee will not be subject to
reduction for the closure of a supermarket during the Initial Term.

 

(c)                                  During months 13 through 30 of the Initial
Term, the weekly variable store fee (which is based on the number of operating
supermarkets at the beginning of a given week) will be calculated by dividing
one-half of the Annual

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Per Store Fee by 52.   The weekly variable store fee will be subject to
reduction for the closure of supermarkets as provided in Section I.E below

 

3.                                      As an example only, during months 13
through 30 of the Initial Term, if the reduction for transferred Services after
the first 90 days equals $0, if the number of grocery stores on day 91 is 450,
and if New Albertson’s has 5 operating distribution centers, the Annual Per
Store Fee shall be calculated as follows:   $86,000,000 - $0 = $86,000,000 — (5
x $1,000,000) = $81,000,000 / 450 =  $180,000 per year or $3,562 per supermarket
per week. The weekly variable per store fee would be $1,781 per supermarket. The
weekly fixed per store fee would be $1,781 per supermarket. Assuming 450
supermarkets, the weekly variable store fee for all supermarkets would be
$801,450 ($1,781 x 450). Assuming 450 supermarkets, the weekly fixed store fee
for all supermarkets would be $801,450 ($1,781 x 450) for a weekly payment total
(fixed and variable) of $1,602,900. The weekly variable store fee could be
reduced as a result of supermarket closures.  For example, if five (5) stores
closed in a given week, the weekly variable store fee would be $792,545 ($1,781
x 445) for the next week, but the weekly fixed store fee would continue at
$801,450 ($1,781 x 450) for a weekly total (fixed and variable) of $1,593,995.

 

C.                                    Services Fees After the Initial Term. 
After the Initial Term, and provided that New Albertson’s has exercised an
Annual Extension Term(s), New Albertson’s will pay fixed and variable fees for
Services calculated as follows:

 

1.                                      Operating Distribution Centers — During
each exercised Annual Extension Term, New Albertson’s will pay (a) a weekly
fixed fee of $9,615 per distribution center operated by New Albertson’s on SVU’s
systems at the start of the Annual Extension Term which amount shall not be
decreased during such Annual Extension Term due to the closure of distribution
centers, and (b) a weekly variable fee $9,615 per week per distribution center
operated by New Albertson’s on SVU’s systems at the start of the Annual
Extension Term, which fee shall be subject to reduction each week for the
closure of Distribution Centers as provided in Section I.E below.

 

2.                                      Operating Supermarkets — During each
exercised Annual Extension Term, New Albertson’s will pay a weekly fixed store
fee and a weekly variable store fee as follows:

 

(a)                                 The weekly fixed store fee will be equal to
one-half of the Annual Per Store Fee multiplied by the number of operating
supermarkets at the beginning of the Annual Extension Term divided by 52.  The
weekly fixed store fee will not be subject to reduction for the closure of a
supermarket during the applicable Annual Extension Term.

 

(b)                                 The weekly variable store fee (which is
based on the number of operating supermarkets at the beginning of a given week)
will be calculated by dividing one-half of the Annual Per Store Fee by the
number of operating

 

Exhibit A-2

--------------------------------------------------------------------------------


 

supermarkets at the beginning of a given week, and further dividing that sum by
52.  The weekly variable store fee will be subject to reduction for the closure
of supermarkets as provided in Section I.E below.

 

(c)                                  As an example only, during the first Annual
Extension Term, if the Annual Per Store Fee has been established after the first
90 days at $3,562 per week per store, and if on the first day of the Annual
Extension Term the number of operating supermarkets is 425, the weekly fixed
store fee would be $756,925 ($1,781 x 425).  Assuming 425 supermarkets, the
weekly fixed store fee for all supermarkets would be $756,925 ($1,781 x 25) for
a weekly payment total (fixed and variable) of $1,513,850.  The weekly variable
store fee could be reduced as a result of supermarket closures.  For example, if
five (5) stores closed in a given week, the weekly variable store fee would be
$748,020 ($1,81 x 420) for the next week, but the weekly fixed store fee would
continue at $756,925 ($1,781 x 425) for a weekly total (fixed and variable) of
$1,504,945.

 

D.                                    Fees for New or Acquired Supermarkets

 

From and after the Effective Date, in the event New Albertson’s opens
supermarkets or acquires operating supermarkets (collectively, “New Stores”),
such New Stores shall be added to the TSA if, and only if, such New Stores
utilize IT systems and platforms that are compatible in all material respects
with New Albertson’s then current IT systems and platforms.  As an example and
for sake of clarity, it is agreed that SVU would have no obligation to provide
Services to a supermarket (or a supermarket chain) acquired by New Albertson’s
which is supported by IT systems and platforms not compatible in all material
respects with the then current IT systems and platforms of New Albertson’s,
including, but not limited to, all material applicable hardware and software and
their respective versions.  If New Stores are added to the TSA (as allowed
above), the fees for such New Stores shall be as provided above. New Albertson’s
shall pay no fee (fixed or variable) for New Stores receiving Services under
this Services Agreement during the first 12 month period of the Initial Term,
unless New Albertson’s adds more than five (5) stores during the first twelve
(12) month period of the Initial Term, at which point the parties will agree to
an appropriate increase in the Service Fees.

 

E.                                     Store and Distribution Center Counts.

 

In the event Albertson chooses to not receive Services at a supermarket or
distribution center, the variable weekly fee for such supermarket or
distribution center set out in Section I.C and Section 1.D above, as applicable,
shall be eliminated only after New Albertson’s provides SVU with written notice
of the separation and fee reduction, and, as set out in Section I.G below, the
fee reduction shall become effective ten (10) weeks after SVU’s receipt of the
notice.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

F.                                      No Proration of Weekly Payments.

 

There shall be no proration of a variable fee weekly payment due to the timing
of a supermarket or distribution center closure or separation during a
particular week (i.e., if a supermarket or distribution center is operating
during any portion of the week for which it is receiving Services, for payment
purposes hereunder, it shall be deemed to have operated and received Services
for the entire week).  A week shall run from Friday to Thursday.

 

G.                                    Annual Prepayment Portion Amount.  New
Albertson’s expressly acknowledges and agrees that it shall prepay to SVU a
portion of the total fees due for each Annual Extension Term exercised by New
Albertson’s.  Such portion to be prepaid shall be an amount that equals Ten
Million and 00/100 Dollars ($10,000,000) (the “New Albertson’s Annual Prepayment
Portion Amount”).  The New Albertson’s Annual Prepayment Portion Amount is due
on or before the final business day in each 12 month period during the Initial
Term, and, thereafter, prior to the expiration of each Annual Extension Term
provided New Albertson’s has exercised its next Annual Extension Term option. 
Receipt of such payment by SVU is an express condition precedent to the
effectiveness of the Annual Extension Term then being exercised.  The payment of
the New Albertson’s Annual Prepayment Portion Amount is a material part of the
consideration that induced SVU to enter into this Services Agreement, and the
payment shall be deemed fully earned by SVU upon receipt except as otherwise
provided herein.  No part of the New Albertson’s Annual Prepayment Portion
Amount shall be subject (under any circumstances) to rebate or refund, other
than (i) a refund to New Albertson’s of any unearned portion of the New
Albertson’s Annual Prepayment Portion Amount in the event New Albertson’s
terminates its receipt of Services under the TSA as a result of an uncured
default by SVU; or (ii) a refund to New Albertson’s of any unearned portion of
the New Albertson’s Annual Prepayment Portion Amount in the event New
Albertson’s does not exercise the first available Annual Extension Term. 
Further, and notwithstanding anything to the contrary herein, in the event an
Annual Extension Term is exercised but the Services provided to New Albertson’s
under the TSA will terminate prior to the completion of that Annual Extension
Term (“New Albertson’s Partial Annual Extension Term”) due to a Service Provider
Termination Notice, New Albertson’s shall pay a prorated amount of the New
Albertson’s Annual Prepayment Portion Amount for such New Albertson’s Partial
Annual Extension Term (such pro rata calculation to be based on an agreed-upon
store count, current per week rates, and the timing of the termination of the
relevant TSA Services and shall not exceed $10,000,000) on or before the usual
due date, and will continue to pay the per-supermarket and per-distribution
center fees set out above.

 

II.                                   Fees for Services to be provided by New
Albertson’s

 

A.                                    Pharmacy Services.  SVU will pay New
Albertson’s fees based on a per operating pharmacy allocation as is currently
the process as reflected on SVU P&Ls (paid weekly).

 

Exhibit A-4

--------------------------------------------------------------------------------


 

B.                                    General Office Services.

 

With respect to general office services at shared locations, the party that
holds either fee simple title or a leasehold interest in the property (the
“Owning Party”) shall be entitled to reimbursement from the other party that
maintains employees at such location (the “Non-Owning Party”) to the extent that
the Non-Owning Party maintains (i) at least ten (10) employees and contractors
at the shared location or (ii) at least twenty percent (20%) of the total number
of employees and contractors (“Shared Location”). The parties will work together
to identify all office facilities that are shared within 90 days from the
Effective Date including the headcount in each facility.

 

The Non-Owning Party will promptly reimburse the Owning Party’s monthly expenses
incurred in connection with providing office space to the Non-Owning Party at
the Shared Location including without limitation:

 

1.              Utilities — including without limitation power, gas, water,
sewer, telephone and trash;

 

2.              Taxes — including without limitation property, ad valorem and
personal property taxes; and

 

3.              Insurance — including without limitation building insurance and
general liability.

 

The Non-Owning Party will promptly reimburse the Owning Party’s third party
reasonable documented out-of-pocket monthly expenses incurred in connection with
providing office space to the Non-Owning Party at the Shared Location including
without limitation:

 

1.                                      Cafeteria, Catering and/or Vending
Services;

 

2.                                      Mailroom Services;

 

3.                                      Security;

 

4.                                      Common Area Maintenance; and

 

5.                                      Maintenance Repair and Cleaning of
Interior and Exterior of Shared Location (including landscape, parking and
driving areas).

 

6.                                      For those Shared Locations where Owning
Party controls the interest as a tenant under a lease, rent and other customary
charges payable to the third party landlord.

 

Each party shall be responsible for its pro rata percentage of payments based on
such party’s pro rata percentage of the total number of employees and
independent contractors at the Shared Location as of the Effective Date.  The
parties will review on a semi-annual

 

Exhibit A-5

--------------------------------------------------------------------------------


 

basis each party’s Shared Location usage to increase or decrease fees as a
result of increase or decrease in employees and contractors.

 

For the avoidance of doubt, salary and benefit costs of personnel providing
services at a Shared Location will shall not be included in the shared costs
addressed in this section.

 

The Non-Owning Party may make cosmetic improvements to the Shared Locations so
long as the Non-Owning Party pays for the full amount of such improvements or as
otherwise agreed in writing by the parties.  The Non-Owning Party must acquire
the prior written consent of the Owning Party to make any improvements.

 

The parties will work with one another on a reasonable basis to facilitate any
reconfigurations, expansions, or contractions as required to accommodate the
business needs of either party subject to the review and approval of the Owning
Party.  Any out of pocket costs and expenses incurred as a result will be borne
solely by the party that will be completing such reconfiguration.

 

Exhibit A-6

--------------------------------------------------------------------------------


 

Exhibit B — IT Systems - Redlight Schedule

 

A.                                    Unless the parties agree otherwise 5
months prior to the end of either (a) each calendar year of the Initial Term or
(b) the then current Annual Extension Term, SVU will provide New Albertson’s
with a list of redlighted IT systems that SVU has identified for removal from
its IT environment and/or for which SVU intends to terminate support during the
next Annual Extension Term and the timing for such terminations (the “Redlight
Schedule”).  The first Redlight Schedule which SVU can present pursuant to this
provision shall relate to the Third Annual Extension Term.  The Redlight
Schedule will identify the following items:

 

i.                                          A list of the IT systems,
applications and services, which SVU plans to terminate in the following Annual
Extension Term and the timing of such terminations (the “Redlighted Apps”);

 

ii.                                       Applications or services of reasonably
comparable functionality to the Redlighted Apps., which SVU has selected to
replace the Redlighted Apps (the “Replacement Apps”) and the timing of
implementation of such Replacement Apps.  Such Replacement Apps may include
third party software applications or services, as well as such applications and
services internally developed by SVU; and

 

iii.                                    The estimated cost of each Replacement
Apps, including applicable third party license, incremental development,
installation and maintenance and support fees, as well as SVU’s incremental
labor costs associated with the conversions to the Replacement Apps at New
Albertson’s locations.  New Albertson’s shall be responsible for such actual
costs of such Replacement Apps only to the extent such costs relate to New
Albertson’s use.

 

B.                                    Within thirty (30) days of its receipt of
the Redlight Schedule, New Albertson’s shall provide SVU with a written response
to the Redlight Schedule.  New Albertson’s response may include: (i) acceptance
of any or all of the Redlighted Apps, (ii) acceptance of any or all of the
Replacement Apps, or (iii) notice that it has chosen not to replace any or all
of the respective Redlighted Apps.

 

Within fifteen (15) days of SVU’s receipt of the New Albertson’s response, the
parties shall commence good faith negotiations of the Redlight Schedule and New
Albertson’s response with the intent to achieve mutual acceptance of a final
Redlight Schedule, which shall be completed prior to the commencement of the
next Annual Extension Term.

 

The following scenario is illustrative of the intended process described herein:

 

On July 25, 2011, SVU provided Albertson’s LLC (“Albertson’s”) with the Redlight
Schedule for the 2012 Annual Extension Term.  The Redlight Schedule lists Travel
and Expense Reporting (“TERS”) as a Redlighted App, which SVU planned to
terminate use and de-install on August 1, 2012.  The Redlight Schedule also
identified Oracle’s iExpense software as a Replacement App, which includes an
estimated license fee of $XX and an annual maintenance and support fee of $X.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

On August 20, 2011, Albertson’s provided SVU with its written comments to the
Redlight Schedule.  On September 5th, the Parties met to discuss the Redlight
Schedule and Albertson’s comments thereto and continued negotiations until a
final Redlight Schedule was completed

 

C.                                    In the event that the parties fail to
agree on all items of the Redlight Schedule prior to the commencement of the
next Annual Extension Term, the final Redlight Schedule shall contain only those
items on which the Parties have mutually agreed.  Notwithstanding the preceding,
SVU shall have no further obligation to host and/or support any Redlighted App
which it has identified in the Redlight Schedule, but with respect to which the
Parties have not agreed on a Replacement App; provided, however, systems,
applications and services which serve only New Albertson’s shall not be
redlighted without New Albertson’s written approval, not to be unreasonably
withheld.

 

However, in the event that SVU chooses, in its sole and absolute discretion, to
continue to host and/or support a Redlighted App beyond its planned termination,
subject to New Albertson’s agreement that SVU shall continue to host and/or
support a Redlighted App beyond its planned termination, New Albertson’s shall
pay all documented internal and out-of-pocket costs (at both corporate level and
store level) actually incurred by SVU that are incremental and in addition to
any costs SVU incurs in supporting its own business.  SVU will make good faith
efforts to minimize such costs and expenses.  In addition, New Albertson’s shall
acknowledge and agree that SVU shall not be responsible for maintaining services
levels that may have applied to such Redlighted App prior to its planned
termination.

 

D.                                    To assist New Albertson’s with its capital
expenditure planning, SVU agrees to share with New Albertson’s, upon New
Albertson’s request and during the term of the TSA, SVU’s plans as to IT
systems, applications and services which SVU provides support under this TSA and
which SVU may be considering for termination in future Annual Extension Terms
beyond the next immediate Annual Extension Term, replacement systems,
applications and services which SVU is considering in the future, and roll-out
schedules for such terminations and replacement applications (“Future IT
Plans”).  Except as otherwise provided in this Exhibit B, neither SVU nor New
Albertson’s shall have any obligation to the other as to such Future IT Plans,
including any obligation to implement or pay for any such Future IT Plans.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

Exhibit C — Dispute Resolution Process

 

The “Dispute Resolution Process” shall mean that any then current, known
disputes or potential disputes individually having a monetary value that
reasonably could be expected to exceed $1,000,000 shall be listed by the
Receiving Party and delivered to the Service Provider concurrent with an
extension term exercise notice.  The Service Provider shall notify the Receiving
Party in writing within ten (10) business days after receipt of the extension
term notice of any additional disputes or potential disputes individually having
a monetary value that reasonably could be expected to exceed $1,000,000.  The
parties will then have twelve (12) months from the date of delivery of such list
to fully resolve or submit to binding arbitration (consistent with Section 5.11
of the Settlement Agreement) the listed matters.  If said matters are not fully
resolved or submitted to arbitration within such twelve (12) month period, the
next scheduled extension term exercise shall no longer be available to the
Receiving Party and shall be deemed to have failed.  The listed matters shall be
deemed submitted to arbitration if either party notifies the other in writing
that it wishes to engage in arbitration as to outstanding listed matters.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Exhibit D - Resolution of Certain Disputes

 

A.                                    Albertson’s LLC and SVU previously agreed
to a settlement regarding antitrust litigation settlement proceeds attributable
to the stand along drug business and in-store pharmacies.  As of the Effective
Date, all proceeds from drug antitrust litigation settlements attributable to
in-store NAI pharmacies shall belong to New Albertson’s.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Exhibit F — PCI Compliance

 

A.                                    Service Provider agrees that that if it or
its subcontractors access, store, process, handle, or transmit Cardholder Data,
as defined below, as part of performing Services under this Agreement, it and
its Subcontractors shall fully comply with the Payment Card Industry Data
Security Standard, as promulgated by the PCI Security Standards Council or its
successors (the “PCI DSS” ) and all other applicable industry standards having
to do with the protection or security of Cardholder Data, as such standards may
be modified from time to time (the “PCI Requirements”) and with all applicable
Laws having to do with the protection or security of Cardholder Data (the
“Cardholder Data Protection Laws”), as such PCI Requirements and Cardholder Data
Protection Laws apply to Supplier in its performance of Services.  Service
Provider further agrees that it and its subcontractors, through their acts or
omissions, shall not cause Receiving Party or its Affiliates to be in violation
of the PCI Requirements or the Cardholder Data Protection Laws.  For purposes of
this Section, “Cardholder Data” shall be defined as in the PCI DSS, and
includes, as to any payment card, the full magnetic stripe (and all data encoded
in it), the primary account number (PAN), the cardholder’s name, the expiration
date, and the service code.

 

B.                                    Service Provider agrees that it and its
subcontractors shall use the Cardholder Data that they access, store, process,
handle, or transmit under this Agreement only as necessary to perform Service
Provider’s obligations under this Agreement (including any Order) and comply
with applicable Law.

 

C.                                    If Service Provider discovers that
unauthorized access has been, or is reasonably likely to have been, gained to
Cardholder Data to which it or its subcontractors have had access or have
stored, processed, handled, or transmitted, Service Provider shall immediately
notify Receiving Party and provide the applicable card companies and acquiring
financial institutions, and their respective designees, access to Service
Provider and its subcontractors’ facilities and all pertinent records to conduct
a review of the compliance by Service Provider’s and its subcontractors with the
PCI Requirements.  Service Provider agrees that it and its subcontractors shall
fully cooperate with any reviews of their facilities and records provided for in
this subsection.

 

D.                                    Service Provider agrees that if it or its
subcontractors have access to, store, process, handle, or transmit Cardholder
Data as part of performing Services under an order, it and its subcontractors
shall maintain appropriate business continuity procedures and systems to ensure
security of Cardholder Data in their possession or control in the event of a
disruption, disaster, or failure of the primary data systems of SVU, New
Albertson’s, or New Albertson’s subcontractors.

 

E.                                    If Service Provider or its subcontractors
have access to, store, process, handle, or transmit Cardholder Data as part of
performing Services under an order, Service Provider shall provide Receiving
Party and its Affiliates with all certifications and other information
reasonably requested by Receiving Party or its Affiliates to enable Receiving
Party and its Affiliates to be certified as being in compliance with the PCI
Requirements.

 

--------------------------------------------------------------------------------


 

F.                                      Service Provider’s obligations under
this Exhibit shall continue in effect after the termination of this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit F — Services Elimination and Fee Credit

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

--------------------------------------------------------------------------------